Citation Nr: 0210032	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  00-07 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by the loss of feeling in the left hand and 
fingers.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fractured left wrist.

3.  Entitlement to an initial evaluation in excess of 10 
percent for muscle tension headaches.

(The Board will address the issues of entitlement to service 
connection for disability manifested by the loss of feeling 
in the left hand and fingers and entitlement to an evaluation 
in excess of 10 percent for residuals of a fractured left 
wrist in a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1974 to April 1982.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from September 1998 and July 2000 rating decisions 
of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO).  

Pursuant to authority granted by 67 Fed. Reg. 3,099-3,104 
(Jan. 23 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issues 
of entitlement service connection for disability manifested 
by the loss of feeling in the left hand and fingers and 
entitlement to an evaluation in excess of 10 percent for 
residuals of a fractured left wrist.  When the Board 
completes this development, it will notify the veteran as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099-3,105 
(Jan. 23 2002) (to be codified at 38 C.F.R. § 20.903).  The 
Board will then wait for, and review, a response to the 
notice and, thereafter, prepare a separate decision 
addressing these issues.

The Board notes that, in a VA Form 9 (Appeal to Board of 
Veterans' Appeals) received in August 2001, the veteran 
raised a claim of entitlement to service connection for 
depression secondary to his service-connected headaches.  
This matter is referred to the RO for appropriate action.  

FINDING OF FACT

The veteran reportedly experiences muscle tension headaches 
two to three times weekly, which persist for two hours to 
several days, but there is no objective evidence of record 
confirming that they are prostrating in nature.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for muscle tension headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.1-4.14, 4.20, 4.124a, Diagnostic Codes 8045, 
8100 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

One of the issues before the Board is whether the veteran is 
entitled to an initial evaluation in excess of 10 percent for 
muscle tension headaches.  In a rating decision dated in July 
2000, the RO granted the veteran service connection for 
muscle tension headaches, and assigned him a 10 percent 
evaluation for that disability.  The veteran appealed the 
denial of the assignment of the 10 percent evaluation for 
muscle tension headaches.    

During the pendency of the appeal, the President signed into 
law legislation that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated June 
2001, the RO notified the veteran of the change in the law 
and indicated that, after developing the evidence pursuant to 
that law, it would reconsider his claims.  A review of the 
claims file reflects that, thereafter, the RO indeed 
undertook all development necessary to comply with the VCAA 
and then readjudicated the veteran's claims based on all of 
the evidence of record. The Board finds that essentially, all 
available evidence that could substantiate the claim for an 
initial evaluation in excess of 10 percent for muscle tension 
headaches has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained as to this issue.  Thus, the obligation 
that the RO provide the claimant with any notice about how 
the responsibilities are divided between VA and the claimant 
in obtaining evidence is now moot.  In light of the 
foregoing, the Board's decision to proceed in adjudicating 
the veteran's claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

In a rating decision dated July 2000, the RO granted the 
veteran service connection for muscle tension headaches on 
the basis of a VA examiner's opinion linking the veteran's 
headaches to his service-connected cervical spine disability.  
The RO assigned this disability an evaluation of 10 percent, 
effective from July 11, 1997, the date the veteran filed a 
claim for service connection for headaches.     

The veteran seeks a higher initial evaluation for his 
headaches.  In written statements submitted during the 
pendency of his appeal, and during a hearing held before the 
undersigned Board Member in April 2002, he argued that he 
experienced headaches every other day or two to three times 
weekly, needed to take prescription medicine to ease the pain 
of his headaches, and had not been able to work since 1999, 
due to headaches and depression secondary to the headaches.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the rating 
schedule.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2001).  However, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, the evaluations may be "staged."  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999). 

In this case, the RO assigned the veteran's headaches a 10 
percent evaluation pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code (DC) 8100.  The RO also considered the veteran's claim 
pursuant to 38 C.F.R. §§ 4.124a, 4.130, DCs 8045, 9326.  
Under DC 8101, which governs ratings of migraines, a 10 
percent evaluation is assignable when there are 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
is assignable when there are characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  38 C.F.R. § 4.124a, DC 8100 (2001).

Under DC 8045, which governs ratings of brain disease due to 
trauma, a 10 percent evaluation, and no more, is assignable 
under DC 9304 for purely subjective complaints, following 
trauma, such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma.  This 10 percent 
evaluation will not be combined with any other evaluation for 
a disability due to brain trauma.  An evaluation in excess of 
10 percent for brain disease due to trauma under DC 9304 is 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
DC 8045 (2001).  DC 9304, which governs ratings of dementia 
due to head trauma, and DC 9326, which governs ratings of 
dementia due to other neurologic or general medical 
conditions (endocrine disorders, metabolic disorders, Pick's 
disease, brain tumors, etc.) or that are substance-induced 
(drugs, alcohol, poisons), provide that a 10 percent 
evaluation is assignable for a mental disorder that causes 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is assignable for a mental disorder 
that causes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 
38 C.F.R. § 4.130, DCs 9304, 9326 (2001).

In this case, the Board finds that the veteran's muscle 
tension headaches more nearly approximate the criteria for 
the 10 percent evaluation that is currently assigned under DC 
8101.  As explained in greater detail below, these headaches 
reportedly occur two to three times weekly and persist for 
two hours to several days.  However, there is no objective 
evidence of record confirming that they are prostrating in 
nature.

During a VA examination in January 1983, the veteran reported 
that he had neck pain, which extended to his head, but 
indicated that the pain was not like a headache.  An examiner 
from neurology service found that there was no evidence of 
neurologic disease.  

From 1983 to 1996, the veteran received private treatment and 
was evaluated by VA for other medical conditions, but he did 
not complain of headaches.  He first filed a claim for 
headaches in July 1997.  During VA outpatient treatment in 
April 1998, he described his headaches as intermittently 
occurring in the back of his head.

As previously indicated, the veteran was involved in a severe 
motor vehicle accident in October 1999, at which time he 
suffered, in part, head trauma.  During medical consultations 
conducted after the accident, the veteran denied having 
headaches.  He reported that, after the accident, he began to 
exhibit psychiatric symptoms.  He also reported that the 
residuals of the accident, including double vision and 
problems with depth perception, caused him to stop working in 
a good job as a welder and on conveyor belts.

In March 1999, the veteran underwent, in part, VA 
neurological and peripheral nerves examinations, during which 
he reported that he had been having daily headaches since one 
to two years after his 1981 in-service accident.  He 
described these headaches as feeling like a pinched nerve in 
the neck that radiated up the back of his head toward his 
left ear.  He reported that they usually caused him pain of 
an intensity of two on a scale of one to ten, but during 
frequent flare-ups, the pain increased to an intensity of 
nine, which caused him to cry.  He indicated that his 
headaches were not throbbing in nature, did not cause 
phonophobia, photophobia, nausea or vomiting, and that Ultram 
lessened, but did not relieve, the pain.  He also indicated 
that, if he took this medication, a severe flare-up would 
last one hour.  Without the medication, the headache 
purportedly became disabling and interfered with his ability 
to work.  The VA examiners described the veteran's headaches 
as muscle tension headaches that originated at the back of 
the head and spread to the remainder of the head.

The veteran received extensive VA outpatient treatment, 
including in a pain management day program, from 2000 to 
2001.  During this time frame, he reported multiple medical 
problems, but he only occasionally mentioned headaches.  In 
June 2000 and September 2000, examiners noted a history of 
chronic head pain.  In August 2000, the veteran reported that 
his headaches were increasing and an examiner prescribed a 
new medication.  In September 2000, the veteran presented 
with complaints of pain associated with various parts of his 
body, including his head.  He indicated that he had been 
having a constant headache of two days' duration, which was 
making his head feel like it was in a vice.  The examiner 
prescribed ibuprofen.  In October 2000, the veteran twice 
reported chronic headaches that woke him up at night and 
ranged in intensity from three to ten on a scale of one to 
ten.  In November 2000, he reported that he continued to have 
headaches.  In March 2001, he reported a headache in 
conjunction with sinus congestion and a productive cough.  In 
May 2001 and June 2001, he reported continuing headaches.   
During his last visit, he submitted a log of his headaches, 
which reflected that, during twenty days in June, he had had 
ten headaches that lasted from ten minutes to two hours.  
During this visit, he reported that he occasionally used 
ibuprofen with good relief.  

During a VA peripheral nerves examination in February 2001, 
the veteran complained of pain affecting many parts of his 
body, but he did not report headache pain.  He last discussed 
his headaches during an April 2002 hearing before the 
undersigned Board Member.  On that date, he indicated that he 
had headaches two to three times weekly, which lasted from a 
few minutes to two to three days.  He also indicated that the 
headaches were sometimes so severe, they would make him sick 
to his stomach and, once weekly, necessitated sleeping for a 
few hours to a few days.  He testified that he took aspirin 
to relieve the pain.  He also testified that, once weekly or 
every other week, the headaches interfered with his ability 
to sleep.  He indicated that these headaches were a factor in 
his discontinuing work, but did not cause him to lose a 
significant amount of work days during his last job.  

According to the veteran's statements, his headaches are 
sufficiently severe as to warrant the assignment of a 10 
percent evaluation under DC 8100.  According to the objective 
evidence of record, however, these headaches are not 
prostrating in nature.  A 30 percent evaluation is thus not 
assignable under DC 8100.  A 30 percent evaluation is also 
not assignable under DC 9304 or 9326 because there is no 
evidence of record establishing that the veteran has dementia 
or any other neurologic, general, substance-induced or 
psychiatric disorder associated with his headaches. 

In reporting the history and severity of his headaches, the 
evidence shows inconsistent subjective complaints and 
reported information.  In 1999, he reported that he began to 
experience headaches one to two years after his 1981 in-
service accident, but during outpatient treatment rendered 
from the date of the veteran's discharge to 1997, he never 
mentioned having headaches.  In fact, he first complained of 
headaches to a physician in 1998.  

In 1999, after his severe motor vehicle accident, the veteran 
denied having headaches.  Thereafter, he occasional reported 
having headaches, but rarely described them as sufficiently 
severe as to constitute prostrating headaches.  He once 
indicated that they occurred daily and subsequently indicated 
that they occurred two to three times weekly.  (Neither 
report is supported by the medical record, which shows less 
frequent headaches.)  

In March 1999, the veteran reported to a VA examiner that his 
headaches did not cause nausea, but at his hearing in April 
2002, he indicated that they made him sick to his stomach.  
In March 1999, he also reported that medication did not 
relieve his headache pain, but subsequently, during VA 
outpatient treatment in 2001, he stated that he had good 
relief with ibuprofen.  

Shortly after filing his claim for service connection for 
headaches, the veteran indicated that other medical 
conditions interfered with his employability.  During his 
personal hearing in April 2002, however, he testified that 
his headaches had been a factor in his inability to work 
since 1999.  Subsequently, he clarified that they did not 
cause him to lose a significant amount of work at his last 
place of employment.  

Given the inconsistent subjective evidence in this case, the 
Board relies primarily on the medical evidence of record, 
which does not establish that the veteran's headaches, 
however frequent, are prostrating in nature.  Based on this 
evidence, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for an initial 
evaluation in excess of 10 percent for muscle tension 
headaches.  In reaching its decision, the Board considered 
the complete history of the disability at issue as well as 
the current clinical manifestations and the effect the 
disability has on the earning capacity of the veteran.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41 (2001).  In addition, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there was no approximate balance of positive 
and negative evidence of record, reasonable doubt could not 
be resolved in the veteran's favor.

The Board also considered whether the schedular criteria are 
inadequate to evaluate the veteran's muscle tension 
headaches.  The veteran has asserted that his headaches and 
depression, which he claims is secondary to his headaches, 
have interfered with his employability since 1999.  At 
present, service connection is not in effect for a 
psychiatric disorder.  Further, the evidence does not 
persuasively show that the veteran's headaches, alone, have 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  In fact, during 
the April 2002 hearing, the veteran testified that although 
his headaches played a role in his inability to continue 
working, they did not cause him to lose a significant amount 
of time at his last place of employment.  The only evidence 
of record addressing the veteran's employability is a 
November 1999 statement from a private physician, which 
indicates that, due to a head-on collision in which the 
veteran was involved in October 1999, the veteran was unable 
to work for at least a year.  This physician did not mention 
that the veteran's headaches were the cause of his temporary 
unemployability.  The evidence also does not establish that 
the veteran's headaches have necessitated frequent periods of 
hospitalization.  In light of the foregoing, the veteran's 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 10 percent for muscle 
tension headaches is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

